PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Patent No. 10,961,310	:  DECISION ON REQUEST
Viney, et al.				:  FOR
Issue Date:   March 30, 2021	:  REDETERMINATION OF     
Application No. 15/922,592	:  PATENT TERM ADJUSTMENT 
Filed:  March 15, 2018	:  and 
Atty Docket No. 145256.00101   	:  NOTICE OF INTENT TO ISSUE 
		                       :  CERTIFICATE OF CORRECTION 
			
This is a decision on the petition under 37 CFR 1.705(b), filed on April 1, 2021, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by at least 117 days.  The Office has determined that the patent term adjustment is 123 days.  

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

It is noted that patentees dispute the reduction to the patent term adjustment under 37 CFR 1.704(c)(10) of 49 days for the filing of a paper on February 10, 2021, change the applicant after a Notice of Allowance was mailed on February 9, 2021.  Patentees’ maintain that the reduction to the patent term adjustment under 37 CFR 1.704(c)(10) as determined by the Office is incorrect and states, in pertinent part, that:

[t]he PTO determined that the Applicant Delay is 150 days in total, as shown in Exhibit A. Applicant respectfully disagrees. The PTO determined that the 49-day period from February 10, 2021, to March 30, 2021, the issue date of the above-identified patent, is allegedly Applicant Delay for filing an improper Request for Corrected Filing Receipt (hereinafter “Applicant’s Request’). Applicant respectfully asserts that the 49-day period from February 10, 2021 to March 30, 2021, should not be included as the Applicant Delay because Applicant had corrected the Applicant’s Request and the PTO has accepted the corrected Applicant’s Request by issuing an updated filing receipt on February 16, 2021.

The PTO has incorrectly considered the period from February 10, 2021, which is the mailing date of the PTO’s Response to the Applicant’s Request (hereinafter “PTO’s Response”), to March 30, 2021, which is the Patent Issue Date of the ‘310 patent set forth by the PTO. In the PTO’s Response, it appears that the PTO alleged that the required statement under 37 CFR 3.73(c) was missing when Applicant submitted an updated ADS on December 4, 2020. On February 10, 2021, the same day that the PTO’s Response is issued, Applicant filed the required statement under 37 CFR 3.73(c) in response to the PTO’s Response. It is evident that the deficiency of the Applicant’s Request has been cured because the PTO issued an updated filing receipt a few days later, on February 16, 2021. Accordingly, the period from February 10, 2021, to March 30, 2021, should not be considered Applicant Delay.

Even if the PTO would, which should not for the reasons discussed above, hold the required statement under 37 CFR 3.73(c) as the paper filed after the notice of allowance, the most period that the PTO should calculate as the Applicant delay is from February 10 to February 16 based on § 1.704(c)(10). Under § 1.704(c)(10), the number of days beginning on the date that a paper was filed after the notice of allowance and ending on the mailing date of the PTO’s notice to the paper would be reduced from the period of adjustment of the patent term. Here, after the Notice of Allowance, Applicant filed the required statement under 37 CFR 3.73(c) on February 10, 2021, and the PTO issued the update filing receipt on February 16, 2021, which is a notice to accept the statement filed by Applicant. Therefore, the most Applicant Delay for filing papers after the notice of allowance that the PTO could, which should not, hold is from February 10, 2021 to March 30, 2021, which is 7 days.

Excerpt from “Petition for Reconsideration of Patent Term Adjustment under 37 CFR 1.705(b), filed on April 1, 2021, pgs.3-4.

Effective on July 16, 2020, for all original utility and plant patent issuing from applications in which a notice of allowance was mailed on or after July 16, 2020, the provisions of 37 CFR 1.704(c)(10) provide that the reduction of the patent term adjustment for failure of applicant to engage in reasonable efforts to conclude processing or examination of application is   
the “the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.” See Patent Term Adjustment Procedures in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 84 FR 20343, 20344-45. A review of the application file record reveals that the Notice of Allowance was mailed on February 9, 2021; the reduction under 37 CFR 1.704(c)(10) in the subject application is determined in accordance with 37 CFR 1.704(c)(10) as provided in the aforementioned final rule, accordingly. 

The record does not support a finding that the Office expressly requested applicant file the paper filed on February 10, 2021. Further, other than papers expressly requested by the Office or other papers as set forth in the Clarification of 37 CFR 1.704(c)(10) - Reduction of Patent Term Adjustment for Certain Types of Papers Filed After a Notice of Allowance has been Mailed, 1247 Off. Gaz. Pat. Office 111 (June 26, 2001), 37 CFR 1.704(c)(10) makes no distinction relative to the purpose for which the supplemental paper was filed.1


The period of reduction under 37 CFR 1.704(c)(10) to the patent term adjustment for the filing of the paper on February 10, 2021, is 1 day, with said period beginning on February 10, 2021— after the date of mailing of the notice of allowance under 35 U.S.C. 151 —and ending on February 10, 2021— the date the amendment under § 1.312 or other paper was filed.  The period of reduction of 49 days is being removed and a period of reduction of 1 day is being entered.

In view thereof, the patent term adjustment is 123 days (210 days of Office “A” delay + 15 days of Office “B” delay – 0 days of overlap - 102(33 + 59 + 9 + 1) days of Applicant delay.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendable under 37 CFR  1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to one hundred and twenty-three (123) days.

The Office acknowledges submission of the $200.00 fee set forth in 37 CFR 1.18(e).  No additional fees are required.





Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction





















    
        
            
    

    
        1 It is noted that Clarification of 37 CFR 1.704(c)(10) - Reduction of Patent Term Adjustment for Certain Types of Papers Filed After a Notice of Allowance has been Mailed, 1247 Off. Gaz. Pat. Office 111 (June 26, 2001)states, in pertinent part, that: 
        
        … The Office no longer considers submission of a written (or other type of) status inquiry, request for refund, or an inventor’s oath or declaration to be a failure to engage in reasonable efforts to conclude processing and examination of the application under § 1.704(c)(10) due to the changes that have been brought about by the electronic filing and processing of patent applications. The Office reminds applicants that the submission of other types of papers after a notice of allowance has been given or mailed constitutes a ‘‘failure to engage in reasonable efforts to conclude processing or examination of an application’’ in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of: (1) The number of days, if any, beginning on the date the amendment under § 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper; or (2) four months. See § 1.703(c)(10). An exemplary listing of such papers includes: (1) An amendment under § 1.312; (2) a paper containing a claim for priority or benefit or request to correct priority or benefit information (e.g., a new or supplemental application data sheet filed to correct foreign or domestic benefit information); (3) a request for a corrected filing receipt; (4) a certified copy of a priority document; (5) drawings; (6) a letter relating to biologic deposits; (7) a request to change or correct inventorship; and (8) an information disclosure statement not accompanied by a statement in compliance with § 1.704(d).